Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 01/04/2022 is acknowledged.  Claims 17-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yan (2005/0268573) or, in the alternative, under 35 U.S.C. 103 as obvious over Yan.  
As to claim 1, Yan discloses a package (20) in the embodiment of Figure 2 comprising a package body (22) formed from an impermeable portion [0032] enclosing a medical supply and the package body having a window (24), and a gas permeable layer/breathable membrane (25) disposed adjacent the package body and extending across the window.  Yan further discloses that typically the impermeable portion may contain or laminate with suitable oxygen absorbers or scavengers and/or moisture desiccants layer (48; Fig. 5; [0035], [0037]) which is considered equivalent to a moisture oxygen scavenger adjacent the package body and extending across the breathable membrane as claimed since the oxygen absorbers or scavengers layer laminated over the inner surface of the impermeable portion, and an adhesive layer [0011] is configured to hold the moisture oxygen scavenger adjacent the breathable membrane.  To the extent that Yan fails to disclose a moisture oxygen scavenger as claimed in the package of the embodiment of Figure 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of a package of the embodiment of Figure 5 of Yan to modify the package of the embodiment of Figure 2 so the impermeable portion is coated including a lamination or layer (48) of oxygen absorber or scavenger and/or moisture desiccant for better protecting the medical supply during processing and/or storage.
As to claim 2, Yan further discloses the available materials are coated partially or totally with the adhesive layer [0011] which is considered equivalent to the adhesive layer contacts a major 
As to claims 3 and 4, Yan further discloses the available materials are coated partially with the adhesive layer [0011].  It appears that Yan discloses the adhesive layer is absent in a region extending across the window since the adhesive layer is partially covered the breathable membrane.
As to claims 3 and 5, Yan further discloses the available materials are coated totally with the adhesive layer [0011].  It appears that Yan discloses the adhesive layer extends across the window since the adhesive layer is totally covered the breathable membrane.
As to claims 6-7, Yan further discloses a backing layer (28) as claimed and the adhesive layer contacts a major surface defined by the backing layer as claimed.
As to claim 8, since Yan discloses the moisture oxygen scavenger is laminated or layered the package body and the adhesive layer disposed between the moisture oxygen scavenger and the package body.  Therefore, the adhesive layer is substantially surrounds the moisture oxygen scavenger as claimed.
As to claim 9, Yan further discloses the available materials are coated partially with the adhesive layer [0011].  It appears that Yan discloses the adhesive layer is absent in a region extending across the moisture oxygen scavenger since the adhesive layer is partially covered the breathable membrane.
As to claim 10, Yan further discloses the available materials are coated totally with the adhesive layer [0011].  It appears that Yan discloses the adhesive layer extends across the moisture oxygen scavenger since the adhesive layer is totally covered the breathable membrane.
As to claim 11, the backing layer (28) is considered equivalent to a product label as claimed.

As to claim 13, Yan further discloses the moisture oxygen scavenger comprises a moisture and gas permeable sachet (54; Fig. 7).
As to claim 14, Yan further discloses the moisture oxygen scavenger can be formed as a carrier layer (14) and a moisture oxygen scavenging composition (50; Fig. 6A) in contact with a major surface defined by the carrier layer.
As to claim 15, see Fig. 2.
As to claim 16, Yan further discloses the package comprises a polymer film [0013].

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736